SEE, Justice.
The writ of certiorari is quashed. In quashing the writ, this Court does not wish to be understood as approving the discussion, or the analysis, of the substantive-competency issue in the Court of Criminal Appeals’ opinion. See Card v. Dugger, 911 F.2d 1494, 1519-20 (11th Cir.1990)(noting that, in addressing a substantive-competency issue, a reviewing court should not limit its review to the evidence of competency that was before the trial court).
WRIT QUASHED AS IMPROVIDENTLY GRANTED.
HOOPER, C.J., and MADDOX, HOUSTON, LYONS, BROWN, and ENGLAND, JJ., concur.
JOHNSTONE, J., concurs specially.